Case 2:20-cv-03797-FMO-JC Document 123-1 Filed 10/21/20 Page 1 of 2 Page ID #:1852



   1
   2
   3
   4
   5
   6
   7
   8
                            UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
                                   WESTERN DIVISION
  11
                                           )
  12   FRANCIS J. RACIOPPI, JR.,           )   CASE NO.: 2:20-CV-03797-FMO-JC
                                           )
  13               Plaintiff,              )
                                           )   [PROPOSED] ORDER GRANTING
  14               v.                      )   MOTION TO JOIN AND TO
                                           )   DISMISS THIS ACTION IN FAVOR
  15   DMITRY BORISOVICH BOSOV,            )   OF ARBITRATION
       et al.,                             )
  16                                       )
                   Defendants.             )
  17                                       )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                        [PROPOSED] ORDER GRANTING PTC ARBITRATION
Case 2:20-cv-03797-FMO-JC Document 123-1 Filed 10/21/20 Page 2 of 2 Page ID #:1853



   1                                [PROPOSED] ORDER
   2        Having considered Defendants Katerina Bosov’s, Alltech Investments Ltd.’s,
   3 and Goldhawk Investments Ltd.’s (“Defendants”) Motion to Join the Genius Fund
   4 Defendants’ Motion to Compel Arbitration and to Dismiss This Action in Favor of
   5 Arbitration, the memorandum of points and authorities in support thereof, the files and
   6 records in this action, the arguments of counsel, and all such matters the Court may
   7 properly consider, IT IS HEREBY ORDERED THAT:
   8        1.    Defendants’ request for relief from the waiting period set by Civil Local
   9              Rule 7-3 is GRANTED;
  10        2.    Defendants’ request to join the Genius Fund Defendants’ Motion to
  11              Compel Arbitration (ECF 53) is GRANTED, and the Court permits
  12              Defendants to adopt the arguments made by the Genius Fund Defendants;
  13        3.    The Genius Fund Defendants’ Motion to Compel Arbitration pursuant to
  14              the Federal Arbitration Act—which the Court has now permitted
  15              Defendants to join—is GRANTED and Plaintiff is COMPELLED to
  16              present his claims to arbitration in accordance with the terms of the
  17              Mutual Agreement to Arbitrate Employment-Related Disputes; and
  18        4.    This action is DISMISSED in favor of arbitration.
  19
  20        IT IS SO ORDERED.
  21                                        ___________________________________
                                            HONORABLE FERNANDO M. OLGUIN
  22                                        UNITED STATES DISTRICT COURT
  23
  24
  25
  26
  27
  28

                                           1
                       [PROPOSED] ORDER GRANTING PTC ARBITRATION
